internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x name y name b dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these _ procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates you will operate a scholarship program for college bound high school students you are committed to encouraging math and science high school students to study computer science at the college level and to become professional web developers you will award one scholarship per year for b dollars which was determined by your current income and assets along with your other programs the scholarship is non- renewable ie it can only be awarded for one year to any scholarship recipient letter catalog number 58263t you reserve the right to increase the number and the dollar amount of the scholarships awarded each year should the assets and income support these adjustments the final_determination on whether to increase the number of scholarships and the amount awarded in a single year shall rest with your board_of directors adjustments in the dollar amount of the scholarship will be made before applications are accepted for consideration for the next scholarship award year the scholarship amount awarded will not be increased until the recipient has been selected your program will be publicized nationwide through your webpage press releases blog posts and social media platforms such as facebook twitter and google in addition you will reach out directly to high school guidance counselors via x and through the y organization any high school senior in the united_states who intends to study computer science at an accredited college or university described in b a ii within the united_states and meets the scholarship criteria may apply for the scholarship the criteria include e e e cumulative high school g p a of or better an intent to study computer science acceptance at an accredited college or university within the united_states applicants must provide official high school transcript resume describing any extracurricular activities and employment experience two letters of recommendation one of which should be from a math or science teacher familiar with the student completed application form copy of official college university acceptance letter one-page essay describing how the student hopes to participate in the professional software development industry description of y organization involvement if any e a grant committee consisting of your board_of directors will judge and select the recipient vacancies on the committee will be filled by your board_of directors each committee member will use a scholarship judging form to assign a score to each application and the scores will be averaged for that scholarship application the criteria used to award points are active in school related_organizations elected leadership position in school or community related clubs or organizations demonstrates community involvement sat and or act score grade point average gpa requirements references catalog number 58263t letter essay participation in y students who have participated in y will be given extra consideration and assigned extra points in the evaluation process even though this is not a requirement for scholarship consideration the top scoring application will be awarded the scholarship should multiple applications have the same top score the committee will deliberate among those applications to determine the scholarship recipient for that year the scholarship award will be made in two equal payments directly to the student's college or university at the beginning of each semester the scholarship recipient must maintain a minimum gpa during the first semester to receive the second payment the scholarship recipient's school must provide proof of the student's gpa after the first semester proof that the student is in good standing and is enrolled for the upcoming semester as well as receipts for each check received from you on the student's behalf high school and college transcripts will provide proof of the necessary gpa payments to the college directly along with receipts signed by the college will prevent misappropriation or improper use of funds you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58263t other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
